People v Morales (2014 NY Slip Op 06997)
People v Morales
2014 NY Slip Op 06997
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-04804
 (Ind. No. 1470-11)

[*1]The People of the State of New York, respondent, 
vHector Morales, appellant.
Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas Constant of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Condon, J.), rendered April 12, 2013, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to his enhanced sentence is unpreserved for appellate review (see People v Murray, 15 NY3d 725, 727; People v Godfrey, 33 AD3d 623, 624; People v Thomas, 2 AD3d 758, 759; People v Howze, 243 AD2d 652). In any event, the record demonstrates that, after the defendant entered his plea, the Supreme Court expressly warned the defendant that if he did not comply with certain conditions, including the condition that he not get arrested on a new charge, the court would no longer be bound by its sentencing promise, and could impose a "harsher sentence." Since the defendant was arrested on an unrelated charge after the plea proceeding, the court was authorized to impose an appropriate enhanced sentence (see People v Hicks, 98 NY2d 185, 188-189; People v Figgins, 87 NY2d 840, 841; People v Avery, 85 NY2d 503, 506-507).
The defendant's remaining contention is without merit (see People v Caban, 5 NY3d 143, 152; People v Stultz, 2 NY3d 277, 287).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court